Title: To Thomas Jefferson from the Board of Trade, 17 July 1779
From: Board of Trade
To: Jefferson, Thomas


[Williamsburg]  17 July 1779. The owners of the cargo of the Dolphin propose to let the Board of Trade have such part of it as they wish, at the rate of fifty for one upon the sterling cost, payable in tobacco at £15 per hundred. It is recommended that such articles as are absolutely and immediately necessary be purchased, because the goods are better than any which may be offered for some time. The burden of payment will be somewhat lightened because the State has not paid more than £10 per hundred for tobacco on hand. Signed by Whiting, Ambler, and Rose. Countersigned: “In council July 17. 1779. Approved. Th: Jefferson.”
